Citation Nr: 0824513	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-34 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to an effective date earlier than December 
20, 2005 for the 40 percent evaluation for degenerative disc 
disease and degenerative joint disease of the lumbar spine 
with thoracic spondylosis.

2.  Entitlement to an effective date earlier than December 
20, 2005 for the 20 percent evaluation for cervical 
spondylosis and degenerative disc disease of the cervical 
spine.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1997 to June 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Philadelphia, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's original claim requesting a increased 
ratings for his multiple service-connected disabilities, 
including his lumbar and cervical spine disabilities, was 
received on September 2, 2004.

2.  The RO issued a July 2005 rating decision denying the 
veteran's request seeking increased ratings for his back 
disabilities.

3.  The veteran's March 27, 2006 correspondence is a timely 
filed notice of disagreement of the July 2005 rating 
decision.

4.  The RO granted the veteran's request for an increased 
rating in the June 2006 rating decision, and established an 
effective date for the increased ratings of December 20, 
2005.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 2, 2004 
for the veteran's service-connected degenerative disc disease 
and degenerative joint disease of the lumbar spine have been 
met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.155, 3.400 (2007).

2.  The criteria for an effective date of September 2, 2004 
for the veteran's service-connected degenerative cervical 
spondylosis and degenerative disc disease of the cervical 
spine.  38 U.S.C.A. §§ 5107(b), 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.155, 3.400 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Pursuant to recent 
regulatory revisions, however, the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, has been removed from 
that section effective May 30, 2008.  73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Any error in VCAA notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  This line of decisions 
reflects that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., 
Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  At the same 
time, VCAA notification does not require an analysis of the 
evidence already contained in the record and any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
March 2006.  As this letter was issued prior to the appealed 
rating decision, this case raises no procedural concerns in 
view of the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in the March 2006 
letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded comprehensive VA examinations in 
conjunction with this appeal, addressing the disorders at 
issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of this appeal in this Board decision.  
Rather, remanding this case for further VCAA development 
would be an essentially redundant exercise and would result 
only in additional delay with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Applicable Laws and Regulations

The effective date for an increased disability compensation 
claim is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date.  
Otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).  

If an increase in disability occurred within one year prior 
to the claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase. 38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 
(1998).  In making this determination the Board must consider 
all of the evidence, including that received prior to 
previous final decisions.  Hazan v. Gober, 10 Vet App 511 
(1997).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim. Such informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim. 38 C.F.R. § 3.155.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.   

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201. 

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her. Otherwise, 
that determination will become final. The date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  
38 C.F.R. § 20.302(a).   

Under the applicable rating criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, a 20 percent evaluation contemplates 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past twelve months.  A 40 percent 
evaluation is assigned in cases of incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past twelve months.  A 60 percent 
evaluation contemplates incapacitating episodes having a 
total duration of at least six weeks during the past twelve 
months.  

Under the scheme for rating spine disorders of Diagnostic 
Codes 5235-5242, a 40 percent evaluation is in order for 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine, while a 100 
percent evaluation contemplates unfavorable ankylosis of the 
entire spine.

This rating scheme also addresses the cervical spine.  A 20 
percent evaluation is warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; a combined range of motion of the cervical spine 
not greater than 170 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 30 percent evaluation is assigned in 
cases of forward flexion of the cervical spine of 15 degrees 
or less, or favorable ankylosis of the entire cervical 
spine.  A 40 percent evaluation is in order for unfavorable 
ankylosis of the entire cervical spine.  A 100 percent 
evaluation contemplates unfavorable ankylosis of the entire 
spine.

Intervertebral disc syndrome is to be evaluated either under 
the general formula for rating spine disorders or the 
criteria concerning intervertebral disc syndrome based upon 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5243.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Factual Background

The veteran was service connected in a previous June 2001 
rating decision for lumbar spine degenerative disc disease as 
well as cervical and thoracic spondylosis effective June 
2001.  The veteran initiated an appeal of the June 2001 
decision as to the lumbar spine but did not respond to an 
April 2002 Statement of the Case, with the June 2001 rating 
decision thus becoming final under 38 U.S.C.A. § 7105(c).

A claim for increased evaluations was received from the 
veteran on September 2, 2004.

A November 2004 VA treatment record indicates that the 
veteran's spine flexion was limited to 40 degrees and that 
his spine was non-tender to palpation.  No diagnosis was 
made, and no further testing was completed.

A January 2005 VA orthopedic examination report contains 
diagnoses of cervical spine strain, bulging lumbar discs at 
L4-L5 and L5-S1, and residuals of compression fracture at T12 
with mild thoracic spondylosis.  Cervical forward flexion 
range of motion was from 0 to 35 degrees with pain, forward 
extension from 0 to 40 degrees with pain, left rotation was 
from 0 to 55 degrees with pain, right rotation was from 0 to 
55 degrees with slight discomfort, and bilateral flexion was 
from 0 to 30 degrees with slight pain on the right.  No 
addition range of motion limitation was present after 
repetitive use.  Lumbar flexion range of motion was from 0 to 
70 degrees with pain, extension was from 0 to 15 degrees with 
pain, left rotation was from 0 to 20 degrees, right rotation 
was from 0 to 25 degrees, and bilateral lateral flexion was 
from 0 to 20 degrees.  

A March 2005 Magnetic Resonance Imaging (MRI) report 
demonstrated disc bulges at several discs was submitted.  A 
March 2006 physical therapy treatment report revealed a 
limited cervical range of motion.  

A thorough VA orthopedic examination was performed in April 
2006, and the veteran was diagnosed with multi-level 
degenerative disc disease and degenerative joint disease of 
the thoracolumbar spine.  

Effective Date

The veteran's informal claim requesting increased ratings for 
his various service-connected disabilities, including his 
spine disabilities, was received by the RO on September 2, 
2004.  A July 2005 rating decision continued the spine 
disability ratings which were in place, thereby denying the 
requested ratings increase.  The veteran's December 20, 2005 
letter requested a compensation and pension examination and 
enclosed additional information in support of his claim.

On March 27, 2006, a timely notice of disagreement was filed 
indicating that the veteran wished to appeal his claims' 
denial.  He concurrently filed a substantive appeal form 
indicating that he wished to appeal the decisions regarding 
his cervical, thoracic and lumbar spine.  The veteran's 
notice of disagreement referenced disagreement with the RO's 
determination of his total monthly compensation entitlement.  
Although the veteran did not specifically refer to the July 
2005 rating decision in his notice of disagreement, and in 
light of his prematurely filed substantive appeal form, the 
Board can reasonably construe that the veteran disagreed with 
that adjudication and desired appellate review of the 
decision.

The Board thus finds that the veteran's initial claim was 
received by the RO on September 2, 2004, with no relevant 
medical evidence from the prior year but with evidence dated 
soon thereafter showing sufficient limitation of motion 
combined with pain findings to support the increased 
evaluations.  As the veteran timely filed a notice of 
disagreement following the July 2005 rating decision, an 
effective date of September 2, 2004 is appropriate.  The 
Board has resolved all reasonable doubt in favor of the 
veteran in reaching this determination.  38 U.S.C.A. 
§ 5107(b).  


ORDER

Entitlement to an effective date of September 2, 2004 for the 
40 percent evaluation for degenerative disc disease and 
degenerative joint disease of the lumbar spine with thoracic 
spondylosis is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to an effective date of September 2, 2004 for the 
20 percent evaluation for cervical spondylosis and 
degenerative disc disease of the cervical spine is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


